Citation Nr: 0817872	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  07-37 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for the cause of the veteran's death; and, if so, 
whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1964.  He died in June 2004, and the appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a an April 2007 RO decision, which 
reopened the appellant's claim of service connection for the 
cause of the veteran's death based on new and material 
evidence and denied the claim on the merits.

Regardless of the RO's decision to reopen the appellant's 
claim of service connection for the cause of the veteran's 
death, the Board is nevertheless required to address the 
issue of reopening to determine whether new and material 
evidence has been received.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996) (reopening after a prior Board denial); Wakeford 
v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with 
its own regulations by ignoring issue of whether any new and 
material evidence had been submitted to reopen the veteran's 
previously and finally denied claims).

The Board notes that the appellant requested a Travel Board 
hearing on the issue of service connection for the cause of 
the veteran's death but was not scheduled for one.  
Nevertheless, since service connection for the cause of the 
veteran's death is herein granted in full, as discussed 
below, any error in failing to provide the appellant an 
appropriate hearing is moot.  The Board may proceed.


FINDINGS OF FACT

1.  An unappealed RO decision, dated in November 2005, denied 
the appellant's claim for service connection for the cause of 
the veteran's death.

2.  Evidence received since the November 2005 RO decision is 
new to the claims file, relates to an unestablished fact 
necessary to substantiate the appellant's claim, and raises a 
reasonable possibility of substantiating the claim.

3.  The veteran's death certificate reflects that his 
underlying cause of death was hepatitis C. 

4.  A disability of service origin was a principal cause of 
the veteran's death.


CONCLUSIONS OF LAW

1.  The November 2005 RO decision, denying the claim of 
service connection for the cause of the veteran's death, is 
final.  38 U.S.C.A. § 7104, 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).

2.  New and material evidence has been submitted for the 
claim of entitlement to service connection for the cause of 
the veteran's death; the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  The requirements for service connection for the cause of 
the veteran's death have been met.  38 U.S.C.A. §§ 1110, 
1131, 1310 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.300, 
3.303, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The appellant's claim for service connection for the cause of 
the veteran's death has been reopened and granted, as 
discussed below.  As such, the Board finds that any error 
related to the VCAA on that claim is moot.  See 38 U.S.C. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).



II.  Petition to Reopen

The appellant contends that an underlying cause of the 
veteran's death, hepatitis C, was either the result of the 
veteran's being exposed to contaminated fluids when he worked 
as a medical assistant during service or the result of 
haircuts or vaccinations received during service.  The 
appellant filed a previous claim for service connection for 
the cause of the veteran's death.  That claim was denied in 
an unappealed November 2005 RO decision.  The November 2005 
RO decision is thus final.  See 38 U.S.C.A. §§ 7104, 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  38 
C.F.R. § 3.156(a) defines "new and material evidence."  
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  38 
C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 
U.S.C.A. §§ 1110 and 1112 (setting forth criteria for 
establishing service connection).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. § 
3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 
393 (1994). 

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 38 
C.F.R. § 3.303(a).  Service connection may also be granted on 
a presumptive basis for certain chronic disabilities, 
including cirrhosis of the liver, when manifested to a 
compensable degree within the initial post-service year.  38 
C.F.R. §§ 3.307, 3.309(a).

The November 2005 RO decision denied the appellant's claim 
because the evidence of record did not show that the veteran 
had contracted hepatitis C during service, was exposed to the 
hepatitis C virus during service, or that hepatitis C was 
otherwise attributable to service.  Thus, in order for the 
claim to be reopened, the appellant must submit evidence 
showing that the veteran had the disease during service, that 
the veteran was exposed to the hepatitis C virus during 
service, or that the disease is otherwise attributable to 
service.

Since the November 2005 RO decision, additional evidence 
associated with the claims file includes a lay statement, 
excerpts from medical studies, a private medical opinion 
dated in September 2006, and a VA medical opinion dated in 
March 2007.  The September 2006 private medical opinion notes 
the possible sources of the veteran's exposure to hepatitis C 
during service, offers a reason as to why the veteran's 
service medical records were devoid of any findings or 
complaints of hepatitis C, and concludes that the veteran's 
hepatitis C was more likely than not the result of service.  
As this medical opinion is new and provides evidence that is 
necessary to substantiate the appellant's claim that an 
underlying cause of the veteran's death is related to 
service, it also raises a reasonable possibility of the claim 
being substantiated.  Thus, the evidence submitted by the 
appellant is new and material for purposes of reopening her 
claim.  The Board now proceeds to the merits of the claim for 
service connection for the cause of the veteran's death.

III.  Merits Determination

The veteran's death certificate lists hepatitis C as an 
underlying cause of his death. The appellant, his wife, 
contends that the veteran's hepatitis C was either the result 
of his being exposed to contaminated fluids when he worked as 
a medical assistant during service or the result of haircuts 
or vaccinations received during service.  For the reasons 
that follow, the Board concludes that service connection is 
warranted.

In this case, the veteran's death certificate lists hepatitis 
C as the underlying cause of the veteran's death.  Having 
conceded that the condition for which the appellant seeks 
service connection was a primary cause of the veteran's 
death, the Board now considers whether hepatitis C was 
incurred or aggravated in service or otherwise attributable 
to service.

The veteran's service medical records are devoid of any 
complaints, findings, or treatment of hepatitis C during 
service.  However, the veteran's DD Form 214 reflects the 
fact that his military occupational specialty (MOS) was as a 
medical lab specialist or technician, and the record reflects 
that exposure to contaminated blood and other fluids would 
have been a likely occurrence while performing those duties.

The record shows that the veteran subsequently received two 
blood transfusions, the first of which he received in the 
1960s and the second in 1977, both due to unrelated factors.

The first medical evidence of record showing any liver 
problems comes from a September 1993 private hospital report 
in which the veteran was found to have fairly severe 
cirrhosis of the liver.  The first diagnosis of hepatitis C 
comes from a private treatment report from July 1998, in 
which the veteran's lab tests were noted to be positive for 
the hepatitis C virus.

In August 2005, after the veteran's death, the RO obtained a 
VA medical opinion as to the etiology of the veteran's 
hepatitis C.  In that report, the examiner noted the 
veteran's MOS and exposure to contaminated fluids during the 
performance of autopsies and needle sticks, as well as his 
history of blood transfusions.  In his opinion, the examiner 
stated that the veteran's late date of diagnosis of hepatitis 
C (1998), combined with the lack of any test results for 
hepatitis C in the veteran's claims file prior to that time, 
made it extremely difficult to determine the disease's 
etiology.  Nevertheless, the examiner concluded that, based 
on the possibility of repetitive and substantial exposure to 
the virus for medical assistants in service, it is at least 
as likely as not that the veteran's hepatitis C was 
contracted in the military.

In September 2006, the appellant submitted a medical opinion 
from a private doctor.  In that opinion, the doctor noted 
that he had examined the veteran's service medical records, 
which indicated multiple vaccinations during military 
service.  The doctor stated that the use of air guns for 
vaccinations have been proven to spread viral hepatitis, and 
he provided a research study to that effect.  Furthermore, 
the doctor noted that the veteran was likely given haircuts 
in service with razors that were not adequately sterilized.  
He also noted that the lack of a record of treatment for 
hepatitis C during military service is not surprising, as 
most patients are asymptomatic, and no blood test existed to 
detect the presence of hepatitis C until 1989.  The doctor 
concluded that, based on both the veteran's extensive 
exposure to contaminated fluids as a medical assistant and 
his receipt of haircuts and vaccinations with contaminated 
tools, the veteran's hepatitis C was more likely than not 
incurred during service.

In March 2007, the claims folder was sent to another VA 
examiner for purposes of determining the etiology of the 
veteran's hepatitis C.  After reviewing the claims file, the 
examiner noted the veteran's MOS, the lack of documentation 
showing exposure to blood during the military, and the 
veteran's post-service 1977 blood transfusion.  The examiner 
also noted the other medical opinions of record.  In his 
opinion, the VA examiner noted that blood transfusions would 
have been a more common mode of transmission of the virus 
when the veteran was in service than from haircuts or air gun 
vaccinations.  He thus concluded that the veteran's hepatitis 
C was less likely than not related to his military service.

In sum, the Board finds that the evidence for and against the 
appellant's claim for service connection for the cause of the 
veteran's death is at least in reasonable equipoise.  The 
medical evidence in favor of the appellant's claim consists 
of an August 2005 VA medical opinion and September 2006 
private medical opinion, which both conclude that the 
veteran's hepatitis C was more likely than not incurred in 
military service.  The evidence against the appellant's claim 
consists of a March 2007 VA opinion, which states that the 
veteran would more likely have contracted hepatitis C from 
his post-service blood transfusions than from any in-service 
cause.  In weighing the evidence, the Board notes that the 
private medical opinion was written by a medical doctor who 
specializes in hepatitis C, whereas both VA opinions were 
written by physician's assistants.  See Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993) (finding that the Board may look 
at factors such as the health care provider's knowledge and 
skill in analyzing medical data); see also Black v. Brown, 10 
Vet. App. 279, 284 (1997).  Furthermore, the Board also notes 
that the private doctor's opinion is more detailed than 
either of the VA medical opinions, includes references to 
pertinent medical treatises, and is consistent with other 
evidence of record.  Given that the available medical 
evidence is at least in reasonable equipoise in this case, 
the Board concludes that service connection for the cause of 
the veteran's death is warranted.

In granting the appellant's claim for service connection for 
the cause of the veteran's death, the Board has considered 
and applied the benefit-of-the-doubt rule.  See Gilbert, 
supra.


ORDER

The petition to reopen the claim of service connection for 
the cause of the veteran's death based on the receipt of new 
and material evidence is granted.

Entitlement to service connection for the cause of the 
veteran's death is granted.




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


